


Exhibit 10.1

 

STOCK PURCHASE AND SALE AGREEMENT

 

THIS AGREEMENT is entered into this 10th day of September, 2009 by and between
Catalyst Financial Group, Inc. located at 1201 Hays Street Tallahassee, FL
32301-2607 (the “Buyer”) and The Tucker Family Spendthrift Trust located at 7359
Ballantrae Ct. Boca Raton, FL 33496 (the “Seller”) and Pop Starz Ventures 3,
Inc., located at 7359 Ballantrae Ct. Boca Raton, FL 33496 (“the Company”)

 

RECITALS

 

WHEREAS, the Seller is the legal or beneficial owner of 945,000 shares (the
“Securities”) of common stock of the Company, which represents approximately
90.4 % of the issued and outstanding shares of common stock of the Company; and

 

WHEREAS, Seller desires to sell and transfer to Buyer and Buyer desires to
purchase in accordance with the terms and conditions set forth herein, a total
of 945,000 shares of common stock out of the total 1,045,000 issued and
outstanding shares of common stock in the Company; and

 

WHEREAS, it is in the best interest of the Company and its continued operations
to enter into this transaction.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties intending to be legally bound agree as
follows:

 

ARTICLE I

DEFINITIONS

 

For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Article 1: -

 

“Best Efforts”—the efforts that a prudent Person desirous of achieving a result
would use in similar circumstances to ensure that such result is achieved as
expeditiously as possible, provided, however, that an obligation to use Best
Efforts under this Agreement does not require the Person subject to that
obligation to take actions that would result in a materially adverse change in
the benefits to such Person of this Agreement and the Contemplated Transactions.

 

“Breach”—a “Breach” of a representation, warranty, covenant, obligation, or
other provision of this Agreement or any instrument delivered pursuant to this
Agreement will be deemed to have occurred if there is or has been (a) any
inaccuracy in or breach of, or any failure to perform or comply with, such
representation, warranty, covenant, obligation, or other provision, or (b) any
claim (by any Person) or other occurrence or circumstance that is or was
inconsistent with such representation, warranty, covenant, obligation, or other
provision, and the term “Breach” means any such inaccuracy, breach, failure,
claim, occurrence, or circumstance.

 

“Default”- the failure to pay any portion of the Purchase Price within the time
frame set forth in this Agreement or the failure to deliver the common stock as
required in the agreement.

 

“Proceeding”—any action, arbitration, audit, hearing, investigation, litigation,
or suit (whether civil, criminal, administrative, investigative, or informal)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Body or arbitrator.

 

“Threatened”—a claim, Proceeding, dispute, action, or other matter will be
deemed to have been “Threatened” if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing), or
if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is likely to be asserted, commenced, taken, or otherwise
pursued in the future.

 

- 1 -

--------------------------------------------------------------------------------




ARTICLE II

PURCHASE AND SALE OF SECURITIES AND SECURITY

 

Section 2.1

SALE OF SECURITIES: Subject to the terms and conditions set forth in this
Agreement, Seller shall transfer and convey the Securities to Buyer, free and
clear of any and all liens, claims, and encumbrances, except for any restrictive
legends appearing on any of the stock certificates.

 

Section 2.2

CONSIDERATION: As payment for the transfer of the Securities by Seller to Buyer,
Buyer shall wire the Purchase Price of Nineteen Thousand Dollars $ 19,000 (the
“Purchase Price”) as set forth in the Wiring Instructions attached hereto as
Exhibit A to Seller whereas upon receipt Seller shall deliver the Securities to
the Buyer with medallion signature guaranteed stock powers for transfer of said
securities to Buyer upon Closing.

 

ARTICLE III

PRECONDITIONS TO CLOSING/DUE DILIGENCE

 

Section 3.1

CONDITIONS TO CONSUMMATION OF THE TRANSACTION: The respective obligations of the
parties with respect to this Transaction shall be subject to satisfaction of
conditions customary to transactions of this type, including without limitation:

 

(a)        execution of this Stock Purchase Agreement by both parties;

 

(b)        absence of pending or threatened litigation, investigations or other
matters affecting the Seller, the Buyer or the Transaction; and

 

(c)        satisfactory completion by the Buyer and the Seller of due diligence
investigations of the other party.

 

Section 3.2

DUE DILIGENCE: Buyer shall have the opportunity to conduct due diligence to its
satisfaction and have the opportunity to ask questions and receive satisfactory
responses from Seller and have the opportunity to review such documents and
records as Buyer deems necessary to consummate this transaction.

 

Section 3.3

CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE: Buyers obligation to
purchase the Securities and to take the other actions required to be taken by
Buyer at the Closing is subject to the satisfaction, at or prior to the Closing,
of each of the following conditions (any of which may be waived by Buyer, in
whole or in part):

 

(a)        All representations and warranties of Seller contained herein being
true at the time of Closing;

 

(b)        Since the date of this Agreement, there must not have been commenced
or threatened against Buyer, or against any person affiliated with Buyer, any
Proceeding involving any challenge to, or seeking damages or other relief in
connection with the contemplated Transaction, or (ii) that may have the effect
of preventing, delaying, making illegal, or otherwise interfering with the
contemplated transactions.

 

Section 3.4

CONDITIONS PRECEDENT TO SELLERS OBLIGATION TO CLOSE: Seller’s obligation to sell
the Securities and to take the other actions required to be taken by the Seller
at Closing are subject to the satisfaction, at or prior to the Closing, of each
of the following conditions (any of which may be waived by Seller, in whole or
in part):

 

(a)        All representations and warranties of Buyer contained herein being
true at the time of Closing;

 

(b)        Buyer shall have tendered the consideration as specified for Closing

 

- 2 -

--------------------------------------------------------------------------------




ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Sellers represent and warrant that at the time of the execution of this
Agreement:

 

Section 4.1

MARKETABLE TITLE: The Seller shall convey to Buyer good and marketable title in
and to the Securities, free and clear of any and all liens, claims and
encumbrances, including, but not limited to, any and all pledges and security
interests, and all other defects of title of any type whatsoever except for any
restrictive legends which may appear on certain certificates

 

Section 4.2

AUTHORITY: The Seller has the right, power, legal capacity and authority to
enter into and perform its respective obligations under this Agreement and no
approvals or consents of any persons or entities are necessary in connection
with it;

 

Section 4.3

OUTSTANDING CLAIMS, SUITS OR ACTIONS: Seller is not aware of any outstanding
claims, suits or actions or potential claims, suits or actions in connection
with the contemplated sale of the common stock.

 

Section 4.4

CONTRACTS: The Seller is not party to any agreement, contract, or understanding,
oral or written, express or implied, which would prevent Seller from lawfully
entering into this Agreement or which would create an obligation as a result of
this transaction. Seller has no contract with a business broker and is not
obligated to pay a business broker a commission as a result of this Transaction.

 

Section 4.5

FINANCIAL INFORMATION: The Company has delivered all requested financial
information and such financial information when taken together as a whole is
true, complete, correct, and accurate, and there has been no material change in
the financial condition of the Company since the most recent financial
information provided.

 

Section 4.6

NO IMPLIED WARRANTIES OR REPRESENTATIONS. Except as set forth herein, the Seller
has made no other representations or warranties to the Buyer with respect to the
Securities or the transaction.

 

ARTICLE V

REPRESENTATION AND WARRANTIES OF THE BUYER

 

1  

The Buyer represents and warrants that:

 

Section 5.1

The Buyer is a sophisticated investor. The Buyer has the financial ability to
pay the consideration required at Closing and to bear the economic risk of this
investment in the Company, has adequate means for providing for the current
needs and contingencies of the Buyer and has no need for immediate liquidity
with respect to the investment in the Company.

 

Section 5.2

The Buyer:

 

(a)        has evaluated the risks of a purchase of the Securities and has
relied solely upon his own investigation of the Company and the information and
representations made by the Seller and the Company contained herein this
Agreement and any written information and documents provided to Buyer by the
Seller and/or the Company;

 

(b)        has been given the opportunity to ask questions of, and receive
answers from, the Company and Seller concerning the terms and conditions of the
Securities and other matters pertaining to this investment, and has been given
the opportunity to obtain such additional information necessary to verify the
accuracy of the information contained in any documents provided in order for the
Buyer to evaluate the merits and risks of the purchase of the Securities to the
extent the Company or Seller possesses such information or could acquire it
without unreasonable effort or expense, and have not been furnished with any
other offering literature upon which the Buyer have relied;

 

- 3 -

--------------------------------------------------------------------------------




(c)        has not been furnished by Seller with any oral or written
representation or oral or written information upon which the Buyer has relied in
connection with the offering of the Securities that is not contained, or
referred to, in this Agreement;

 

(d)        has investigated the acquisition of the Securities to the extent the
Buyer has deemed necessary or desirable and the Company or Seller has provided
the Buyer with any assistance the Buyer has requested in connection herewith;

 

(e)        has agreed that such shares are restricted pursuant to Rule 144 and
therefore subject to Rule 144 resale requirements;

 

(f)        has determined that the Securities are a suitable investment for the
Buyer and that at this time the Buyer can bear a complete loss of an investment
in the Securities purchased hereby; and

 

(g)        is experienced in transactions involving the purchase of securities
and obtaining control of companies such as the Company.

 

Section 5.3

The Buyer is not relying on the Seller, or the Company, or any of its
affiliates, or this Agreement, with respect to the Buyer’ tax consequences with
respect to the Buyer’ purchase of the Securities.

 

Section 5.4

The Buyer is aware that no federal or state agency has passed upon the
Securities or made any finding or determination as to the fairness of this
investment.

 

Section 5.5

The Buyer is an individual over the age of 18 years and is empowered, authorized
and qualified to purchase the Securities, in the manner contemplated in this
Agreement.

 

Section 5.6

The Buyer has the right, power, legal capacity and authority to enter into and
perform his obligations under this Agreement and no approvals or consents of any
persons or entities are necessary in connection with such actions.

 

Section 5.7

FINDERS FEE: 156,750 of the 945,000 shares of common stock purchased by the
Buyer to Watkins Worldwide LLC.

 

ARTICLE VI

SPECIFIC CONTRACTS AND AGREEMENTS

CONDUCT OF BUSINESS/CONFIDENTIALITY

 

Section 6.1

CERTAIN CONTRACTS CANCELLED: As of the date of Closing certain contracts and
agreements, whether oral or written, by and between the Seller and the Buyer
shall be deemed cancelled and terminated and neither Seller nor Buyer shall have
any further rights or obligations there under. In particular:

 

(a)        Any employment agreements, stock purchase agreements, stock option
agreements, convertible instruments and outstanding warrants of any kind
whatsoever, by and between, or among, the Seller and the Company; and

 

(b)        Any loan agreements, expense reimbursement agreements, payment
agreements, or monetary agreements of any kind whatsoever, by and between the
Seller and the Company.

 

Section 6.2

RESIGNATION FROM BOARD OF DIRECTORS, OFFICER POSITIONS AND EMPLOYMENT:
Immediately following Closing, Michelle Tucker shall resign her position on the
Board of Directors and Buyer shall have the right to appoint a Director to
replace Michelle Tucker as Director.

 

Section 6.3

EXPENSES. Each party shall be responsible for its own expenses relating to this
stock purchase and sale agreement.

 

- 4 -

--------------------------------------------------------------------------------




Section 6.4

CONFIDENTIALITY Each of the parties hereto agrees that it shall not use, or
permit the use of, any and all of the information relating to the Seller or the
Buyer, respectively, furnished to each other in connection with this Transaction
(“Confidential Information”), except publicly available or freely usable
material as otherwise obtained from another source, in a manner or for a purpose
detrimental to the Seller or the Buyer, as the case may be, or otherwise than in
connection with this Transaction. None of the Parties hereto shall, and each
party shall cause its directors, officers, employees, agents, affiliates, and
representatives not to, disclose, divulge, provide, or make accessible, or
available, any and all of the Confidential Information, in whole or in part, to
any person or entity, other than their respective and responsible officers,
employees, advisors, or attorneys, or otherwise as required by law or
regulation. The parties acknowledge that until public announcement, the terms
and existence of this Agreement may be deemed material non-public information
under the Securities Exchange Act of 1934, and shall govern their activities
accordingly. Prior to Closing, neither party shall disclose the terms of this
Agreement to any other person or entity other than its advisors who are under a
legal or contractual obligation of confidentiality. Prior to Closing, neither
party shall disclose the existence of this Agreement except to such advisors or
as necessary in connection with due diligence under this Agreement.

 

ARTICLE VII

INDEMNIFICATION AND POST CLOSING OBLIGATIONS

 

Section 7.1

INDEMNIFICATION BY BUYER: Buyer (and, after Closing, the Company jointly and
severally with the Buyer) shall indemnify, save, defend and hold harmless Seller
from and against any and all damages, costs, liabilities, and expenses, of any
kind whatsoever (including reasonable attorneys’ fees) arising directly out of
(a) any and all activities and/or operations of the Company and the Company’s
subsidiaries conducted after the Closing; (b) any and all breaches of this
Agreement by Buyer; (c) any and all claims by a third party relating to Buyer’s
and/or the Company’s actions or gross negligence, not also involving the actions
or gross negligence of Seller, occurring after the Closing.

 

ARTICLE VIII

THE CLOSING

 

Section 8.1

THE CLOSING. The Closing shall occur on or before close of business on Wednesday
September 9th 2009 using reasonable diligence and efforts. Closing may occur in
counterparts as necessary. Buyer shall deposit Nineteen thousand dollars
($19,000) with Seller by bank wire. Upon receipt of said bank wire by Seller,
Seller shall deliver 945,000 shares of Company common stock with medallion
signature guaranteed stock powers for transfer of such shares to Buyer with
Corporate Books, SEC filing Codes, and Corporate Seal

 

ARTICLE IX

GENERAL PROVISIONS

 

Section 9.1

ASSIGNMENT: Seller shall not assign or transfer their interest and/or rights
under this Agreement without the prior written consent of the Buyer. The Buyer
may assign this Agreement to one or more persons or entities of which the Buyer
controls with the consent of the Seller.

 

Section 9.2

BINDING EFFECT: This Agreement shall be binding upon the parties hereto and
their personal representatives, executors, heirs, beneficiaries, distributees,
successors, and permitted assigns, if any.

 

Section 9.3

NOTICES: Unless otherwise changed by written notice, any notice or other
communications required or permitted hereunder shall be deemed given if sent
facsimile, hand delivery or courier addressed to the respective party at the
address set forth in the initial paragraph of this Agreement or by other means
if receipt of such notice is acknowledged.

 

- 5 -

--------------------------------------------------------------------------------




Section 9.4:

GOVERNING LAW: This Agreement shall be governed and interpreted solely in
accordance with the laws of the State of Florida, and applicable U.S. federal
law, if any, and in each case without regard to their choice of laws principles.
By entering into this Agreement the parties agree to the jurisdiction of the
Florida courts with venue in Palm Beach County, Florida. In the event of any
litigation, the prevailing party shall be entitled to recover all costs
including attorney’s fees.

 

Section 9.5:

SURVIVAL OF REPRESENTATIONS: All agreements, representations, covenants, and
warranties, on the part of the parties contained herein, shall survive the
Closing of this Agreement, and any investigation made at the time with respect
thereto, shall not merge into any of the documents and instruments executed and
delivered pursuant hereto, and shall remain enforceable to the fullest extent
permitted by law and/or equity.

 

Section 9.6:

ENTIRE AGREEMENT:  This Agreement embodies the entire agreement between the
parties hereto with respect to the subject matter hereof, and supersedes all
prior, and contemporaneous, negotiations, agreements, and understandings,
whether written or oral. This Agreement, nor any provision herein, may not be
changed, waived, discharged, or terminated, except by an express written
instrument signed by the party against whom enforcement of the change, waiver,
discharge or termination is sought.

 

2   Section 9.7    POST-CLOSING COVENANTS: The Parties and Company agree as
follows with respect to the period following the Closing.

 

 

(a)

The stockholders of the Company who own 100,000 of the 1,045,000 issued shares
of common stock who do not sell their shares pursuant to this Agreement shall be
granted anti-dilution rights with the effect that their aggregate, collective
interest in the Company shall not be less than 9.569 % of the total issued and
reserved shares of the Company’s capital stock after the acquisition of and/or
merger with Audio Visions, Inc. and related entities located at 3519 Hawthorne
Trail Broadview, OH 44147 with any such shares being issued to The Tucker Family
Spendthrift Trust as escrow agent for the benefit of all recipients and Buyers
and the Company shall have no further obligation with respect to such issuances
or any responsibility to the final recipients.

 

- 6 -

--------------------------------------------------------------------------------




The following have executed this agreement as of the 10th day of September 2009.

 

/s/Michelle Tucker

__________________________________

SELLER:

Michelle Tucker – Co-Trustee

Tucker Family Spendthrift Trust

7359 Ballantrae Ct.

Boca Raton, FL 33496

 

/s/Leonard Tucker

__________________________________

SELLER:

Leonard Tucker – Co-Trustee

Tucker Family Spendthrift Trust

7359 Ballantrae Ct.

Boca Raton, FL 33496

 

/s/Ken Green

__________________________________

 

BUYER:

Catalyst Financial Group, Inc.

Ken Greene, President

1201 Hays Street

Tallahassee, FL 32301-2607

 

/s/ Michelle Tucker

__________________________________

COMPANY:

Pop Starz Ventures 3, Inc.

Michelle Tucker, President

7359 Ballantrae Ct.

Boca Raton, FL 33496

 

- 7 -

--------------------------------------------------------------------------------